       Case 1:20-cv-02365-LJL-DCF Document 21 Filed 03/02/21 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com



Bennet J. Moskowitz
bennet.moskowitz@troutman.com




March 2, 2021
Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007


Re:    Jane Doe v. Darren K. Indyke and Richard D. Kahn, in their capacities as the
       Executors of the Estate of Jeffrey E. Epstein, et al. No. 1:20-cv-02365-LJL-DCF

Dear Judge Freeman:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein. We submit this letter pursuant to the Electronic Case Filing Rules & Instructions
for the Southern District of New York §§ 11 and 23.6. Please be advised that due to a temporary,
but hours’ long outage with ECF / Pacer we were unable to file the parties’ Joint Status Report
yesterday.

Sincerely,

/s/ Bennet J. Moskowitz

Bennet J. Moskowitz

cc: Counsel of Record (via ECF)
